               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         BILLINGS DIVISION
ARIANE ROWLAND, and JAMIE               ) Cause No. CV-20-59-BLG-SPW
                                        )
SCHULZE,                                )
                                        )              ORDER
             Plaintiffs,                )
                                        )
                                        )
      vs.                               )
                                        )
WATCHTOWER BIBLE AND                    )
                                        )
TRACT SOCIETY OF NEW YORK,              )
INC., and WATCH TOWER BIBLE             )
AND TRACT SOCIETY OF                    )
                                        )
PENNSYLVANIA                            )
                                        )
             Defendants.                )
                                        )

      Upon Defendants Watch Tower Bible and Tract Society of Pennsylvania and

Watchtower Bible and Tract Society of New York, Inc.’s Unopposed Motion For

Pro Hac Vice Counsel To Appear Remotely At Oral Argument set for June 23, 2021,

at 9:30 a.m. (Doc. 66), and for good cause appearing,

      IT IS HEREBY ORDERED that Defendants Watch Tower Bible and Tract

Society of Pennsylvania and Watchtower Bible and Tract Society of New York,

Inc.’s Motion is GRANTED.




                                        -1-
Pro hac vice counsel may appear telephonically by following these steps:

1.   Dial 1-877-336-1828
2.   Enter Access Code: 5803070 #
3.   Press #
4.   Speak your name at the tone

The Clerk is directed to notify counsel of the entry of this Order.

DATED this 21st day of June, 2021.




                                         SUSAN P. WATTERS
                                         United States District Judge




                                   -2-
